UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33246 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 647-4000 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: February 8, 2013: $0.10 par value common stock 5,015,937 shares outstanding MSB FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition at December 31, 2012 and June 30, 2012 2 Consolidated Statements of Comprehensive (Loss) Income for the Three and Six Months Ended December 31, 2012 and 2011 3 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2012 and 2011 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management’s Discussion and Analysis of 34 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk 42 Item 4: Controls and Procedures 42 PART II - OTHER INFORMATION Item 1: Legal Proceedings 42 Item 1A: Risk Factors 42 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3: Defaults Upon Senior Securities 43 Item 4: Mine Safety Disclosures 43 Item 5: Other Information 43 Item 6: Exhibits 43 SIGNATURES 44 CERTIFICATIONS ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MSB FINANCIAL CORP AND SUBSIDARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) December 31, June 30, (Dollars in thousands, except per share amount) Cash and due from banks $ $ Interest-earning demand deposits with banks Cash and Cash Equivalents Trading securities - 52 Securities held to maturity (fair value of $70,878 and $51,540, respectively) Loans receivable, net of allowance for loan losses of $5,320 and $3,065, respectively Other real estate owned — Premises and equipment Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance 72 97 Other liabilities Total Liabilities Commitments and Contingencies — — Stockholders’ Equity Common stock, par value $0.10; 10,000,000 shares authorized; 5,620,625 issued; 5,020,137 and 5,085,292 shares outstanding, respectively Paid-in capital Retained earnings Unallocated common stock held by ESOP (101,171 and 109,602 shares, respectively) ) ) Treasury stock, at cost, 600,488 and 535,333 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months Ended Six Months Ended December 31, December 31, (In thousands, except share amounts) Interest Income: Loans receivable, including fees $ Securities held to maturity Other 22 21 49 44 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest (Loss) Income after Provision for Loan Losses (662 ) Non-Interest Income Fees and service charges 78 82 Income from bank owned life insurance 56 51 Unrealized gain (loss) on trading securities 0 3 1 (12 ) Other 28 37 51 63 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Directors compensation Occupancy and equipment Service bureau fees Advertising 32 48 72 96 FDIC assessment 72 75 Professional services Other Total Non-Interest Expenses (Loss) Income before Income Taxes (2,622 ) (2,798 ) Income Taxes (1,047 ) (1,131 ) Net (Loss) Income (1,575 ) (1,667 ) Weighted average number of common stock shares outstanding - basic and diluted (Loss) Earnings per common share - basic and diluted $ ) $ $ ) $ See notes to unaudited consolidated financial statements. 3 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Consolidated Statements of Comprehensive (Loss) Income – (Continued) Three Months Ended Six Months Ended December 31, December 31, (In thousands, except per share amounts) Other comprehensive income, net of tax Defined benefit pension plans: Amortization of prior service cost included in net periodic $ 1 $ 2 $ 3 $ 3 pension cost, net of tax of $1 and $1; and $2 and $3, for the three and six months, respectively. Less: amortization of unrecognized loss, net of tax of $2 and $1; and $4 and $2 for the three and six months, respectively. 3 2 5 4 Other comprehensive income 4 4 8 7 Comprehensive (loss) income $ ) $ $ ) $ See notes to unaudited consolidated financial statements. 4 MSB Financial Corp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended December 31, (In thousands) Cash Flows from Operating Activities: Net (Loss) Income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Net accretion of securities discounts and deferred loan fees and costs (186 ) (65 ) Depreciation and amortization of premises and equipment Stock based compensation and allocation of ESOP stock Provision for loan losses (Gain) loss on sale of other real estate owned 14 (9 ) Income from bank owned life insurance (108 ) (101 ) Unrealized (gain) loss on trading securities (1 ) 12 Decrease (increase) in accrued interest receivable (153 ) Increase in other assets (902 ) (200 ) Increase (decrease) in other liabilities (36 ) 74 Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Activity in held to maturity securities: Purchases (42,810 ) (39,970 ) Maturities, calls and principal repayments Net decrease in loans receivable Purchase of premises and equipment (29 ) (59 ) Purchase of bank owned life insurance (588 ) — Proceeds from sale of other real estate owned Proceeds from sale of trading securities 53 — Net Cash Used in Investing Activities (17,361 ) (14,128 ) Cash Flows from Financing Activities: Net (decrease) increase in deposits (1,789 ) Decrease in advance payments by borrowers for taxes and insurance (25 ) (164 ) Cash dividends paid to minority shareholders — (109 ) Purchase of treasury stock (408 ) (374 ) Net Cash (Used in) Provided by Financing Activities (2,222 ) Net Decrease in Cash and Cash Equivalents (18,120 ) (12,458 ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplementary Cash Flows Information Interest paid $ $ Income taxes paid $ $
